— Appeal unanimously dismissed without costs. Memorandum: Following the trial court’s decision awarding maintenance and distributing marital property and the entry of an order thereon, defendant moved for reconsideration of the decision, reopening of the record, and resettlement of the order. Essentially, defendant asked the court to reconsider its determination and to make substantive changes in its directives. No appeal lies from the denial of a motion for reconsideration (Rifkind v Rifkind, 39 AD2d 561) or resettlement (see, Cohn v Cohn, 100 AD2d 528) or from the denial of a motion to set aside or reopen an order following a nonjury trial (see, Leis v Estate of Morris B. Baer, Inc., 29 AD2d 547), and this appeal must be dismissed. (Appeal from order of Supreme Court, Monroe County, Dugan, J.— vacate prior order.) Present — Callahan, J. P., Denman, Boomer, Balio and Lawton, JJ.